Citation Nr: 1237277	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  08-39 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for bilateral plantar fasciitis with pes planus prior to December 8, 2011, and for a rating in excess of 30 percent from December 8, 2011.

2.  Entitlement to a rating in excess of 10 percent for thoracolumbar spine strain.

3.  Entitlement to a rating in excess of 10 percent for right knee strain.

4.  Entitlement to a compensable rating for residual left hand scars prior to December 8, 2011, and for a rating in excess of 10 percent from December 8, 2011.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2004 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2007 by the Salt Lake City, Utah, and Denver, Colorado, Regional Offices (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  

In September 2011, the Board, among other things, remanded the issues of entitlement to service connection for left knee strain, entitlement to a rating in excess of 10 percent for thoracolumbar spine strain and right knee strain, and entitlement to compensable ratings for plantar fasciitis with pes planus and a left hand scar for additional development.  An August 2012 rating decision granted service connection for left knee strain, granted entitlement to an increased 30 percent rating for bilateral plantar fasciitis effective December 8, 2011, and granted entitlement to an increased 10 percent rating for residual left hand scars effective from December 8, 2011.  The Board finds there is no unresolved matter remaining as to the left knee claim and that the requested development as to the increased rating claims for right knee strain, plantar fasciitis with pes planus, and a left hand scar have been substantially completed.  

The issue of entitlement to a rating in excess of 10 percent for thoracolumbar spine strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's service-connected bilateral plantar fasciitis with pes planus prior to December 8, 2011, was manifested by no more than mild, constant pain in the feet.

3.  The Veteran's service-connected bilateral plantar fasciitis with pes planus from December 8, 2011, is presently manifested by no more than objective evidence of marked deformity and pain accentuated on manipulation and use.  

4.  The Veteran's service-connected right knee strain prior to December 8, 2011, was manifested by no more than painful limited motion without evidence of flexion limited to 60 degrees or extension limited to 10 degrees, including as a result of pain and dysfunction.

5.  The Veteran's service-connected right knee strain from December 8, 2011, is manifested by no more than mild lateral instability.  

6.  The Veteran's service-connected residual left hand scars prior to December 8, 2011, were manifested by no painful superficial scarring.

7.  The Veteran's service-connected residual left hand scars from December 8, 2011, are manifested by no more than a painful superficial scarring.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral plantar fasciitis with pes planus prior to December 8, 2011, and for a rating in excess of 30 percent from December 8, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for a rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5257 (2011).

3.  The criteria for a compensable rating for residual left hand scars prior to December 8, 2011, and for a rating in excess of 10 percent from December 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in September 2007 and November 2007.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claims addressed in this decision was provided.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements and testimony in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant. 

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

Bilateral Plantar Fasciitis with Pes Planus
Background

Service treatment records show that in August 2004 the Veteran complained of pain to the bottom of the right foot.  A diagnosis of plantar fasciitis was provided.  On VA pre-discharge examination in February 2007 the Veteran complained of right foot pain and stiffness with standing or walking.  At rest he had no pain, weakness, stiffness, swelling, or fatigue.  Examination of the feet revealed no signs of abnormal weight bearing.  The examiner noted his gait was within normal limits.  No assistive devices were required.  There was tenderness to the right foot and no tenderness, weakness, edema, atrophy, or disturbed circulation to the left foot.  X-ray studies of the right foot were within normal limits.  The diagnoses included bilateral pes planus with right plantar fasciitis.

A June 2007 rating decision established service connection for bilateral plantar fasciitis with pes planus.  A noncompensable rating was assigned.  

In a November 2009 statement in support of his claim the Veteran complained of constant pain in the feet.  At his June 2011 personal hearing he testified that his feet hurt all the time and that when he wore shoes and socks for long periods of time he got blisters over the bottom of his feet.  He denied any burning, numbness, or abnormal sensation in the feet.  He stated he used powder and shoe inserts which seemed to help.  

VA examination in December 2011 included diagnoses of bilateral pes planus and bilateral plantar fasciitis.  It was noted the Veteran reported that he had recently obtained a new pair of support shoes that had significantly improved this disorder.  An examination revealed pain on use, pain on manipulation, and extreme tenderness to the right plantar surface.  There was no evidence of swelling or characteristic calluses.  The examiner noted objective evidence of marked deformity and marked pronation of the feet.  The right foot demonstrated a weight-bearing line that fell over or was medial to the great toe and inward bowing of the Achilles' tendon.  There was no lower extremity deformity causing alteration of the weight bearing line and no marked inward displacement and severe spasm of the Achilles' tendon on manipulation.  The flatfoot disorder did not impair his ability to work and that new supportive footwear had greatly improved his symptoms.  

Analysis

5276
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral
10

Mild: symptoms relieved by built-up shoe or arch support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

Based upon the evidence of record, the Board finds the Veteran's service-connected bilateral plantar fasciitis with pes planus prior to December 8, 2011, was manifested by no more than mild, constant pain in the feet.  There was no competent evidence at that time of weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, objective evidence of marked deformity, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation.  Therefore, a compensable rating prior to December 8, 2011, is not warranted.

The Board further finds that his bilateral plantar fasciitis with pes planus after December 8, 2011, is manifested by no more than objective evidence of marked deformity, pain accentuated on manipulation and use, and weight-bearing line over or medial to great toe.  There was no evidence of swelling on use, characteristic callosities, or extreme tenderness of plantar surfaces of the feet.  Therefore, a rating in excess of 30 percent after December 8, 2011, is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.

Right Knee Strain
Factual Background

Service treatment records show the Veteran was treated for patellar tendonitis in October 2004.  An X-ray study revealed a normal right knee.  A February 2006 report noted re-injury to the right knee during physical training.  It was noted he had a history of a torn patellar tendon one year earlier, but that X-ray examination revealed no fracture.  Valgus testing was positive.  A November 2006 X-ray examination was normal.  Magnetic resonance imagining (MRI) in February 2007 revealed small joint effusion, but no evidence of meniscal tear.  It was noted the anterior cruciate ligament was quite attentuated in appearance though it appeared to be essentially intact.  The examiner stated, however, that it would be difficult to exclude a strain or a partial tear.  A February 2007 VA pre-discharge examination report noted the Veteran complained of constant dull aching pain and stiffness to the right knee that was worse with overuse.  He estimated his pain as five on a ten point scale that was elicited by physical activity and relieved by rest.  He stated the disorder was not incapacitating and that he received fair response with pain relief medication.  Examination of the right knee revealed no signs of edema, effusions, weakness, tenderness, redness, heat, abnormal movement, subluxation, guarding of movement, recurrent subluxation, locking pain, joint effusion, or crepitus.  Range of motion studies revealed motion from 0 to 110 degrees with pain at the end of flexion.  The joint function was not additionally limited by weakness, lack of endurance, or incoordination following repetitive use.  Anterior and posterior cruciate ligaments and medial and lateral collateral ligaments stability testing were within normal limits.  X-ray findings were within normal limits.  The diagnoses included right knee patellar tendonitis.  

A June 2007 rating decision established entitlement to service connection for right knee strain.  A ten percent disability rating was assigned.

In his June 2007 notice of disagreement the Veteran complained of constant pain with a crunching sound upon touch to the knee.  In correspondence dated in December 2008 he reported he had constant right knee joint pain.  

VA treatment records dated in October 2008 noted the Veteran reported his knees hurt all the time.  He stated he had been squatting while roofing his home and that his knees had given out when he got off the roof.  An April 2009 report noted he stated he had some puffiness and a pop in the knee with severe pain.  The examiner noted there was no evidence of effusion.  Range of motion studies revealed full flexion and extension.  There was no medial or lateral opening and no anterior or posterior translocation.  Palpation over the patella and along the medial and lateral joint lines was without pain.  The diagnosis was right knee strain.  A November 2009 report revealed tenderness to palpation over the patellae with a full range of motion of the knees.  

At his June 2011 personal hearing the Veteran testified that his knee sometimes gave out and that he had pain upon walking up and down stairs.  He stated it was painful when he straightened the leg completely.  He reported he used pain relief medication and a soft knee brace.  He stated he had decreased range of motion and some instability in the knee and that it occasional swelled when he fell.  

VA examination in December 2011 included a diagnosis of partial tear of the right knee anterior cruciate ligament.  The Veteran reported flare-ups with increased pain upon weight-bearing activities.  Right knee range of motion studies using a goniometer revealed flexion to 140 degrees with no objective evidence of painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  Flexion and extension were unchanged after repetitive-use testing with three repetitions.  There was no additional limitation in range of motion following repetitive-use testing and no functional loss in the right lower extremity.  There was tenderness or pain to palpation to the right knee joint line.  Knee strength was normal.  Lachman's, posterior drawer, and valgus/varus pressure in extension and 30 degrees of flexion tests were normal.  There was no evidence of recurrent patellar subluxation/dislocation.  It was noted the Veteran occasionally used a knee brace.  Diagnostic testing revealed no degenerative or traumatic arthritis and no X-ray evidence of patellar subluxation.  The examiner noted the disorder had an impact on the Veteran's ability to work and that he reported that while working and sandblasting using a heavy hose he had difficulty remaining stable and felt that his knee would give out.  It was further noted that examination of the right knee was stable, but that based upon the mechanism of the injury, the ongoing symptoms of instability without fully giving out, the normal examination, and the suspicious MRI results the Veteran sustained a partial tear of the anterior cruciate ligament.


Analysis



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
5024
 Tenosynovitis:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024 (2011).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

5261
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The Rating Schedule also provides some guidance by defining full range of motion of the knee as flexion and extension from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  

As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (Jul. 1, 1997; revised Jul. 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (Aug. 14, 1998) that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  It was further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee a separate rating for arthritis could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disabilities of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the injury. 

Based upon the evidence of record, the Board finds the Veteran's service-connected right knee strain prior to December 8, 2011, was manifested by no more than painful limited motion.  There was no evidence of arthritis shown by X-ray examination, no evidence of flexion limited to 60 degrees or extension limited to 10 degrees, including as a result of pain and dysfunction, and no evidence of recurrent subluxation or lateral instability.  Therefore, a rating in excess of 10 percent prior to December 8, 2011, for right knee strain under the criteria for diagnostic code 5003-5024 was not warranted.

The Board notes that upon VA examination on December 8, 2011, the Veteran's service-connected right knee strain demonstrated neither limited nor painful motion.  Although the Veteran reported flare-ups with increased pain upon weight-bearing activities, the examiner noted there was normal flexion and extension with no objective evidence of painful motion.  There was also no additional limitation in range of motion following repetitive-use testing and no functional loss in the right lower extremity.  The examiner further found no evidence of recurrent patellar subluxation/dislocation and noted there was no X-ray evidence of patellar subluxation.  

The examiner noted, however, that the service-connected knee disorder had an impact on the Veteran's ability to work and that he reported that while working and sandblasting using a heavy hose he had difficulty remaining stable and felt that his knee would give out.  The examiner stated that, while examination of the right knee was stable, based upon the mechanism of the injury, the ongoing symptoms of instability without fully giving out, the normal examination, and the suspicious MRI results it was most likely that the Veteran had sustained a partial tear of the anterior cruciate ligament.  The Board finds the Veteran's right knee disability is now more appropriately addressed under the criteria for Diagnostic Code 5257.  The Court has held that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  As the previously assigned rating under diagnostic code 5024 was not in effect for 20 years or more, it is not protected.  But see 38 C.F.R. § 3.951(b) (2011); Murray v. Shinseki, 24 Vet. App. 420, 426 (2011).  The evidence shows the Veteran's service-connected right knee strain from December 8, 2011, is manifested by no more than mild lateral instability.  Therefore, the 10 percent rating under Diagnostic Code 5003-5024 should instead be awarded under Diagnostic Code 5257 as it is representative of the Veteran's right knee symptomatology.  A rating in excess of 10 percent for the right knee is not warranted.  The preponderance of the evidence in this case is against the Veteran's claim for a rating in excess of 10 percent during the appeal period.

Residual Left Hand Scars
Factual Background

Service treatment records show the Veteran was treated for lacerations to the third and fourth left fingers to the distal flexor side in November 2004.  X-ray studies revealed a normal left hand.  VA pre-discharge examination in February 2007 noted the Veteran sustained accidental lacerations to the third and fourth digits of the left hand while working on an ammunition loader.  There were no current symptoms and no functional limitation.  The examiner noted there was a one centimeter (cm) by .01 cm scar across the pad of the left third finger and a similar scar across the finger pad of the left fourth finger.  There was no evidence of tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation, or edema.  

In his June 2007 notice of disagreement the Veteran complained of recurrent numbness to the left hand and fingers.  In correspondence dated in April 2008 he reported he had some loss of feeling in the fingers.  In his November 2009 VA Form 9 he stated he did not have feeling in the fingers as a result of his residual scars.  At his personal hearing in June 2011 the Veteran stated that the area above his scar was numb.  He stated he was able to touch his palm when closing his hand.  He described shooting pain up the arm when he grabbed things in certain ways.  

On VA examination in December 2011 the Veteran complained of pain upon pressure to his left middle finger scar which radiated up to his forearm.  He stated the intensity of pain was greater with greater pressure on the scar.  The examiner noted a painful scar to the left middle finger on the flexor surface, proximal aspect of the distal phalanx.  The scar was linear and 2 cm in length.  The scar was not unstable.  There were no other painful scars.  It was noted that the Veteran worked as an industrial painter and sandblaster, and that he was left handed.  Gripping produced pressure on the scar and caused pain.  

Analysis

As an initial matter it is noted that regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received in January 2007, the revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

It is also significant to note that the revisions to Diagnostic Code 7804 provided for evaluations of unstable or painful scars (30 percent for five or more scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and 10 percent for one or two scars that are unstable or painful).  The notes associated with that diagnostic code were also revised (Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar; Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars; and Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable).  There is no indication that these revised criteria are applicable or material to the present appeal.

Under the applicable regulations in this case, the following may be considered in evaluating the Veteran's claim for increase: 

7804
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008).

Based upon the evidence of record, the Board finds the Veteran's service-connected residual left hand scars prior to December 8, 2011, was manifested by no painful superficial scarring.  Although the Veteran complained of numbness, there was no objective evidence of painful scarring prior to December 8, 2011, and no indication that numbness had resulted in any limitation of function.  Therefore, a compensable rating prior to that date was not warranted.  The Board also finds the Veteran's service-connected residual left hand scars from December 8, 2011, is manifested by no more than a painful superficial scarring.  The preponderance of the evidence in this case is against this claim.

Conclusions

The Board acknowledges the Veteran's assertions suggesting that his service-connected disabilities are more severe than the current ratings reflect.  The Veteran, as a lay person, is competent to provide such evidence of how his disabilities affect his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  He is competent to report that which he can experience or observe and is deemed credible in this regard particularly where he indicated that his feet and left hand scars had worsened since his September 2008 VA examination.  See June 2011 hearing testimony; September 2011 Board remand, p. 17; see also August 2012 rating decision (RO granted increased ratings for the Veteran's bilateral foot disability and left hand scars).  However, as a lay person lacking in medical training and expertise, the Veteran cannot provide a competent medical opinion regarding the severity of his disability including clinical evaluation and laboratory studies, and to that extent, his reports are outweighed by the detailed opinions provided by the medical professionals who evaluated the Veteran's service-connected disabilities and provided the relevant clinical testing to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the service-connected disabilities at issue as outlined in detail above.  The demonstrated symptomatology and manifestations associated with the Veteran's service-connected disabilities are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate these disabilities and referral for consideration of extraschedular rating is not warranted. 






						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable rating for bilateral plantar fasciitis with pes planus prior to December 8, 2011, and for a rating in excess of 30 percent from December 8, 2011, is denied.

Entitlement to a rating in excess of 10 percent for right knee strain is denied.

Entitlement to a compensable rating for residual left hand scars prior to December 8, 2011, and for a rating in excess of 10 percent from December 8, 2011, is denied.

REMAND

A review of the record reveals that the Board's September 2011 remand order as to the issue of entitlement to a rating excess of 10 percent for thoracolumbar spine strain included instructions for a VA examination.  Although the Veteran was provided a VA examination in December 2011 which found no evidence of radicular pain or other signs or symptoms of radiculopathy, electronic VA records show the Veteran was subsequently treated at a VA medical facility for an exacerbation of low back pain.  A March 2012 treatment report noted he complained of increased low back pain after feeling a pop in his back that morning and an orthopedic consultation report dated in July 2012 noted low back pain with intermittent radicular symptoms.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service-connected thoracolumbar spine strain.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination for findings and conclusions as to the current nature and severity of his service-connected thoracolumbar spine disability.  All indicated tests and studies are to be performed, to include range of motion studies.  The examiner should identify all orthopedic and neurologic symptoms and any additional limitation of motion due to pain or functional loss.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the AMC/RO should review the issue remaining on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


